             Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 1 of 7




1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2
     Environment & Natural Resources Division
3    U.S. Department of Justice
4    ANDREW A. SMITH (NM Bar 8341)
5    Senior Trial Attorney
     Natural Resources Section
6    c/o United States Attorney’s Office
     201 Third Street, N.W., Suite 900
7
     P.O. Box 607
8    Albuquerque, New Mexico 87103
     Phone: (505) 224-1468
9    andrew.smith@usdoj.gov
10
     SIMI BHAT (CA Bar 289143)
11   Trial Attorney
     Environmental Defense Section
12   301 Howard St., Suite 1050
13   San Francisco, California 94115
     Phone: (415) 744-6473
14   simi.bhat@usdoj.gov
15
     Attorneys for Federal Defendants
16
                        IN THE UNITED STATES DISTRICT COURT
17                          FOR THE DISTRICT OF ARIZONA
18
                                                   )   No. 4:17-cv-00475-TUC-JAS (Lead)
19   Center for Biological Diversity,              )   No. 4:17-cv-00576-TUC-JAS (C)
20                                                 )   No. 4:18-cv-00189-TUC-JAS (C)
                         Plaintiff,                )
21                                                 )   FEDERAL DEFENDANTS’
                         v.                        )   NOTICE OF APPEAL
22                                                 )
23   United States Fish and Wildlife Service, et   )
     al.,                                          )
24                                                 )
25                       Federal Defendants.       )
                                                   )
26
27
28   FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                                 1
             Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 2 of 7




1          PLEASE TAKE NOTICE that all Federal Defendants in No. 4:17-cv-00576-TUC-
2    JAS (C) and No. 4:18-cv-00189-TUC-JAS (C) [UNITED STATES FOREST SERVICE,
3    an agency in the U.S. Department of Agriculture; KERWIN S. DEWBERRY, Supervisor
4    of the Coronado National Forest; CALVIN JOYNER, Objection Deciding Officer and
5    Regional Forester; and the UNITED STATES OF AMERICA in No. 4:17-cv-00576-
6    TUC-JAS (C); and UNITED STATES FOREST SERVICE, an agency in the U.S.
7    Department of Agriculture; SONNY PERDUE, U.S. Secretary of Agriculture; VICKI
8    CHRISTIANSEN, Chief of the U.S. Forest Service; KERWIN S. DEWBERRY,
9    Supervisor of the Coronado National Forest in No. 4:18-cv-00189-TUC-JAS (C)],
10   through undersigned counsel of record, hereby appeal to the United States Court of
11   Appeals for the Ninth Circuit from the District Court’s August 2, 2019 “Judgment in a
12   Civil Case” (ECF No. 249), and the July 31, 2019 Order (ECF No. 248) underlying that
13   Judgment, as well as the Court’s October 28, 2019 Order (ECF No. 281) denying
14   Intervenor Rosemont’s Rule 59 motion to alter or amend the judgment. Pursuant to
15   Ninth Circuit Court of Appeals Rule 3-2, a Representation Statement is attached.
16
17         Respectfully submitted this 23rd day of December, 2019,
18
                                              JEAN E. WILLIAMS
19
                                              Deputy Assistant Attorney General
20                                            United States Department of Justice
                                              Environment & Natural Resources Division
21
22                                                /s/ Andrew A. Smith               .
                                              ANDREW A. SMITH (NM Bar 8341)
23                                            Senior Trial Attorney
                                              United States Department of Justice
24
                                              Environment and Natural Resources Division
25                                            Natural Resources Section
                                              c/o United States Attorney’s Office
26                                            201 Third Street, N.W., Suite 900
27                                            P.O. Box 607

28    FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                                   2
           Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 3 of 7



                                       Albuquerque, New Mexico 87103
1
                                       Phone: (505) 224 1468
2                                      andrew.smith@usdoj.gov
3                                      SIMI BHAT (CA Bar 289143)
4                                      Trial Attorney
                                       United States Department of Justice
5                                      Environment & Natural Resources Division
                                       Environmental Defense Section
6
                                       301 Howard St., Suite 1050
7                                      San Francisco, California 94115
                                       Phone: (415) 744-6473
8                                      simi.bhat@usdoj.gov
9
                                       Attorneys for Federal Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                         3
            Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 4 of 7



                            REPRESENTATION STATEMENT
1
     Appellants:
2
        Names of Parties:
3
4       Federal Defendants in No. 4:17-cv-00576-TUC-JAS (C): UNITED STATES
        FOREST SERVICE, an agency in the U.S. Department of Agriculture; KERWIN S.
5       DEWBERRY, Supervisor of the Coronado National Forest; CALVIN JOYNER,
        Objection Deciding Officer and Regional Forester; and the UNITED STATES OF
6
        AMERICA
7
        Federal Defendants in No. 4:18-cv-00189-TUC-JAS(C): UNITED STATES FOREST
8       SERVICE, an agency in the U.S. Department of Agriculture; SONNY PERDUE, U.S.
9       Secretary of Agriculture; VICKI CHRISTIANSEN, Chief of the U.S. Forest Service;
        KERWIN S. DEWBERRY, Supervisor of the Coronado National Forest
10
        Names of Counsel:
11
12      ANDREW A. SMITH (NM Bar 8341) [Registered for Electronic Filing in the 9th
        Circuit]
13      Senior Trial Attorney
14      United States Department of Justice
        Environment and Natural Resources Division
15      Natural Resources Section
        c/o United States Attorney’s Office
16      201 Third Street, N.W., Suite 900
17      P.O. Box 607
        Albuquerque, New Mexico 87103
18      (505) 224 1468
19      andrew.smith@usdoj.gov

20      SIMI BHAT (CA Bar 289143)
        Trial Attorney
21      United States Department of Justice
22      Environment & Natural Resources Division
        Environmental Defense Section
23      301 Howard St., Suite 1050
24      San Francisco, California 94115
        (415) 744-6473
25      simi.bhat@usdoj.gov
26      BRIAN M COLLINS (TX Bar 24038827)
27      Senior Trial Attorney

28   FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                            4
            Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 5 of 7



        United States Department of Justice
1
        Environment and Natural Resources Division
2       Natural Resources Section
        P.O. Box 663
3       Washington, DC 20044-0663
4       (202) 305-0428
        brian.m.collins@usdoj.gov
5
     Appellees:
6
7       Names of Parties:
8       Plaintiffs in No. 4:17-cv-00576-TUC-JAS (C): SAVE THE SCENIC SANTA
9       RITAS; ARIZONA MINING REFORM COALITION; CENTER FOR
        BIOLOGICAL DIVERSITY; and GRAND CANYON CHAPTER OF THE SIERRA
10      CLUB
11      Plaintiffs in No. 4:18-cv-00189-TUC-JAS(C): TOHONO O’ODHAM NATION,
12      PASCUA YAQUI TRIBE, and HOPI TRIBE

13      Names of Counsel:
14
        For Plaintiffs in No. 4:17-cv-00576-TUC-JAS (C):
15
        ROGER FLYNN (CO Bar 21078) Pro Hac Vice
16
        JEFFREY C. PARSONS (CO Bar 30210) Pro Hac Vice
17      Western Mining Action Project
        P.O. Box 349, 440 Main St., #2
18      Lyons, Colorado 80540
19      (303) 823-5738
        wmap@igc.org
20
        For Plaintiffs in No. 4:18-cv-00189-TUC-JAS(C):
21
22      HEIDI McINTOSH (CO Bar 48230) Pro Hac Vice
        STUART C. GILLESPIE (CO Bar 42861) Pro Hac Vice
23      CAITLIN MILLER (CO Bar 50600) Pro Hac Vice
24      Earthjustice, Rocky Mountain Office
        633 17th Street, Suite 1600
25      Denver, Colorado 80202
        (303) 996-9621
26      hmcintosh@earthjustice.org
27      sgillespie@earthjustice.org

28   FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                    5
            Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 6 of 7



        cmiller@earthjustice.org
1
2    Defendant-Intervenors:
3       Names of Parties:
4
        Defendant-Intervenors in No. 4:17-cv-00576-TUC-JAS (C) and No. 4:18-cv-00189-
5       TUC-JAS(C): ROSEMONT COPPER COMPANY
6
        Names of Counsel:
7
        NORMAN D. JAMES (AZ Bar 006901)
8       Fennemore Craig, P.C.
9       2394 East Camelback Road, Suite 600
        Phoenix, Arizona 85016-2394
10      (602) 916-5000
        njames@fclaw.com
11
12      GEORGE O. KRAUJA (AZ Bar 010964)
        Fennemore Craig, P.C.
13      One South Church Avenue, Suite 1010
14      Tucson, Arizona 85701-1627
        (520) 879-6800
15      gkrauja@fclaw.com
16      MICK RUSING (AZ Bar 006617)
17      Rusing Lopez & Lizardi, P.L.L.C.
        6363 North Swan Road, Suite 151
18      Tucson, Arizona 85718
19      (520) 792-4800
        mrusing@rllaz.com
20
21
22
23
24
25
26
27
28   FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                           6
             Case 4:17-cv-00475-JAS Document 285 Filed 12/23/19 Page 7 of 7



                                    CERTIFICATE OF SERVICE
1
2           I HEREBY CERTIFY that on the 23rd day of December, 2019, I filed the
3    foregoing document electronically through the CM/ECF system, which caused all parties
4
     or counsel of record to be served by electronic means, as more fully reflected on the
5
     Notice of Electronic Filing.
6
7
                                                  /s/ Andrew A. Smith
8                                                 Andrew A. Smith
9                                                 U.S. Department of Justice

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    FEDERAL DEFENDANTS’ NOTICE OF APPEAL                                                   7
